UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1815



WILSONIA E. GORHAM,

                                              Plaintiff - Appellant,

          versus


CATALYTICA PHARMACEUTICALS, INC.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-01-104-H-4)


Submitted: November 19, 2003              Decided:   February 23, 2004


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilsonia E. Gorham, Appellant Pro Se. Zebulon Dyer Anderson, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wilsonia E. Gorham appeals the district court’s order

granting summary judgment in favor of her former employer in her

civil action in which she alleged her employment was terminated in

violation of the Americans with Disabilities Act. We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           See Gorham v.

Catalytica    Pharmaceuticals,   Inc.,   No.   CA-01-104-H-4   (E.D.N.C.

May 27, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -